DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the limitations “a plurality of back contact solar cells each including a semiconductor substrate; the plurality of back contact solar cells each of which includes a plurality of electrodes on a first surface of a semiconductor substrate” It is unclear if the subsequent recitations of “a semiconductor substrate” is referring to the previously set forth semiconductor substrate or an additional component. For the purpose of this Office Action, the subsequent limitation will be treated as if it reads “the semiconductor substrate” to provide proper and clear antecedent basis for all of the claim limitations. 

Claim 1 additionally contains the limitation “a plurality of wires disposed so as to facing the plurality of electrodes” which is unclear. What is this limitation requiring? Which part of the plurality of wires is required to face the electrodes? For the purpose of this Office Action, the above limitation will be treated as if it reads “a plurality of wires disposed on the plurality of electrodes”.

Claims 2 and 5-15 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abiko (US 2010/0263718) in view of Krause et al.  (US 2011/0290298), Funakoshi (US 2011/0114179) and Chang et al. (US 2017/0098722).

Regarding claim 1, Abiko discloses a bifacial solar cell module in Figures 1 and 3-5 comprising: 
a plurality of back contact solar cells (100) each including a semiconductor substrate (101) ([50]); 
the plurality of back contact solar cells (100) each includes a plurality of electrodes (106, 107) on a first surface (rear surface) of the semiconductor substrate (101) ([51], [67] and [76]); and 
a plurality of wires (109, 110) disposed on the plurality of electrodes (106, 107) (Figure 1), 
wherein the plurality of back contact solar cells (100) are electrically connected to each other by the plurality of wires (109, 110) ([76]), 
wherein the plurality of electrodes (106, 107) includes a first electrode (106) and a second electrode (107) whose polarities differ from each other ([51]), 
wherein each of the plurality of back contact solar cells (100) includes a light-receiving region in the first surface of the semiconductor substrate (rear surface), wherein the light-receiving region is a region in which, in a plan view of the first surface of the semiconductor substrate, none of the first electrode, the second electrode, and the plurality of wires is disposed (Figure 1 and [106]-[107], the region of the rear surface without electrodes 106, 107  and wires 109, 110 disposed reads on the light receiving region).  
Abiko additionally discloses that the plurality of wires (109, 110), the first electrode (106), and the second electrode (107) are disposed in a way such that, when projected in a direction from a second surface (front surface) of the semiconductor substrate (101) opposite the first surface (rear surface) to the first surface of the semiconductor substrate, projection regions of the first electrode and the second electrode are included in projection regions of the wires (The wires overlap the electrodes as shown in Figures 1 and 3-5, which results in the projection regions as claimed).  

Additionally, it is noted that the limitation “light-receiving region” is an intended use limitation. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The region of the rear surface of the semiconductor substrate of Abiko on which the electrode is not disposed is capable of receiving light and thus satisfies the limitation of a “light-receiving region”. 

	Abiko discloses that the wires are conductors ([75]), but Abiko does not disclose that each of the wires has a circular cross-sectional shape.
	Krause discloses a solar cell module in Figures 1 and 7 comprising back contact solar cells (100) connected by wires (102) ([56]-[60] and [68]) and discloses that the wires (102) may generally have any desired cross section, such as, for example, a round cross section, an oval cross section, a triangular cross section, a rectangular cross section (for example a square cross section), or a cross section of any other polygonal shape ([84]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wires of Abiko to have a circular cross-sectional shape, as taught by Krause, as such modification would involve a mere change in configuration of shape. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Modified Abiko does not disclose that a width of the first electrode and a width of the second electrode is smaller than a diameter of each of the plurality of wires.
Funakoshi discloses a back contact solar cell in Figure 4 comprising a first electrode (7) ([44]-[45]), a second electrode (8) ([44]-[45]) and a plurality of interconnecting wires (9 and 10) ([47] and [51]) wherein a width (D2) of the first electrode (7) and the second electrode (8) is smaller than a width of each of the wires (D1) (Figure 4 and [53]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Abiko such that a width of the first electrode and the second electrode is smaller than a diameter of each of the wires, as taught by Funakoshi, in order to reduce the amount of electrode paste used which decreases the cost of the solar cell while also reducing the serial resistance of the solar cell which increases the efficiency of the cell (Funakoshi, [45]-[46], [52]-[53] and [73]-[74]). 
Modified Abiko does not disclose that an area of the light-receiving region in the plan view of the first surface of the semiconductor substrate is larger than or equal to 50% of a total area of the first surface of the semiconductor substrate in the plan view of the first surface of the semiconductor substrate.

Chang discloses a bifacial back contact solar cell in Figure 1 that absorbs light from both a front and back surface of a semiconductor substrate (110) ([118]) and teaches that because the second electrode layer 422 on the rear surface is opaque or has low transparency, and may prevent the entry of light, the second electrode layer 422 may have a given pattern so as to minimize shading loss. Thereby, light may be introduced into the semiconductor substrate at a portion at which the second electrode layer 422 is not formed ([63]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of modified Abiko such that an area of the light-receiving region in the plan view of the first surface of the semiconductor substrate is larger than or equal to 50% of a total area of the first surface of the semiconductor substrate in the plan view of the first surface of the semiconductor substrate, as taught by Chang, in order to minimize shading loss of incident light from the opaque electrodes and wires, which increases the quantity of light incident on the semiconductor substrate  and increases the conversion efficiency of the device (Chang, [63], [118] and [130]).

Regarding claim 2, modified Abiko discloses all of the claim limitations as set forth above. Abiko additionally discloses that a light-transmissive fixing resin (sealant 125) is disposed on the light-receiving region of each of the plurality of back contact solar cells (101) (Figures 7 and 8 and [81] and [85]-[89] and [100], the resin flows into all the voids and is disposed in at least a part of a space between the rear surface of the cell and the wiring substrate).  

Regarding claim 5, modified Abiko discloses all of the claim limitations as set forth above. Abiko additionally discloses that the first electrode (106) of one of the plurality of back contact solar cells and the second electrode (107) of another one of the plurality of back contact solar cells adjacent to the one of the plurality of back contact solar cells are connected to each other by a corresponding one of the plurality of wires (109, 110) (Figures 1, 3-5 and [53], [76] and [124]-[125]).  

Regarding claim 6, modified Abiko discloses all of the claim limitations as set forth above. Abiko additionally discloses that the first electrode (106), the second electrode (107), and the plurality of wires (109, 110) are linearly arranged along one edge of each of the plurality of back contact solar cells (Figures 3 and 4). 
 
Regarding claim 7, modified Abiko discloses all of the claim limitations as set forth above. Abiko additionally discloses that each of the plurality of wires (109, 110, 113) has a length that includes a length from a first end portion of the first electrode (106) of the one of the plurality of back contact solar cells to a second end portion of the second electrode (107) of the other one of the plurality of back contact solar cells (Figures 1, 3-5, [70]-[71] and [76]).  

Regarding claim 8, modified Abiko discloses all of the claim limitations as set forth above. Abiko additionally discloses that each of the plurality of wires (109, 110, 113) is disposed from the first electrode (106) of the one of the plurality of back contact solar cells to the second electrode (107) of the other one of the plurality of back contact solar cells (Figures 1, 3-5, [70]-[71] and [76]).  

Regarding claim 9, modified Abiko discloses all of the claim limitations as set forth above. Abiko additionally discloses that first electrode (106) and the second electrode (107) are disposed in such a way that, when the plurality of back contact solar cells that are adjacent to each other are rotated by 180° in a plane of the semiconductor substrate (101), positions of the first electrode and the second electrode on the plurality of back contact solar cells are interchanged with each other (Figure 3a).
  
Regarding claim 10, modified Abiko discloses all of the claim limitations as set forth above. Abiko additionally discloses that the plurality of back contact solar cells (100) is disposed between a light-transmissive base member (transparent substrate 124) and a back-side protective member (protective sheet 128) and are sealed with a sealing resin (sealant 125) that is light transmissive (Figure 7 and [79]-[83]).  

Regarding claim 12, modified Abiko discloses all of the claim limitations as set forth above. Abiko further discloses a wiring substrate (200) having a wiring base member (insulating substrate 111) that is light transmissive in which the plurality of wires(109, 110) is fixed to a first surface of the wiring base member ([71]-[75] and Figures 1 and 3-5).

Regarding claim 13, modified Abiko discloses all of the claim limitations as set forth above. Modified Abiko does not disclose that the area of the light- receiving region is in a range of 75% to 95% of an area of the solar cell.
Chang discloses a bifacial back contact solar cell in Figure 1 that absorbs light from both a front and back surface of a semiconductor substrate (110) ([118]) and teaches that because the second electrode layer 422 on the rear surface is opaque or has low transparency, and may prevent the entry of light, the second electrode layer 422 may have a given pattern so as to minimize shading loss. Thereby, light may be introduced into the semiconductor substrate at a portion at which the second electrode layer 422 is not formed ([63]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of modified Abiko such that the area of the light- receiving region is in a range of 75% to 95% of an area of the solar cell, as taught by Chang, in order to minimize shading loss of incident light from the opaque electrodes and wires, which increases the quantity of light incident on the semiconductor substrate  and increases the conversion efficiency of the device (Chang, [63], [118] and [130]).

Regarding claim 15, modified Abiko discloses all of the claim limitations as set forth above. Abiko additionally discloses that all of the plurality of electrodes (106, 107) are respectively connected to the plurality of wires (109, 110) (Figure 1).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abiko (US 2010/0263718) in view of Krause et al. (US 2011/0290298), Funakoshi (US 2011/0114179) and Chang et al. (US 2017/0098722), as applied to claim 10 above, in further view of Yang et al. (US 2013/0146128).

Regarding claim 11, modified Abiko discloses all of the claim limitations as set forth above. Abiko does not disclose that the back-side protective member is light transmissive.  
Yang discloses a solar cell module in Figure 1 comprising interconnected back contact solar cells (200) disposed between a light-transmissive base member (front substrate 110) and a back-side protective member (back substrate 120) ([41] and [48]) and sealed with a sealing resin (130, 140) that is light transmissive ([46]-[47]). Yang additionally discloses that the back-side protective member (120) is light transmissive ([49]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the back-side protective member of modified Abiko with the light transmissive back-side protective member taught by Yang, because it would amount to nothing more than the simple substitution of one known back-side protective member in a solar cell module for another to obtain predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abiko (US 2010/0263718) in view of Krause et al. (US 2011/0290298), Funakoshi (US 2011/0114179) and Chang et al. (US 2017/0098722), as applied to claim 1 above, in further view of Hezel (US 2004/0187916).

Regarding claim 14, modified Abiko discloses all of the claim limitations as set forth above. Modified Abiko does not disclose that the first electrode and the second electrode respectively are arranged on the first surface of the semiconductor substrate at an electrode pitch of 1.6 mm.
Hezel discloses a back contact solar cell in Figure 1 wherein a first electrode (28) and a second electrode (28) respectively are arranged on a first surface of the semiconductor substrate (16) ([55]-[56]) at an electrode pitch of 1.6 mm ([122]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an electrode pitch of 50µm to 3mm in the device of modified Abiko, as taught by Hezel, because it was a known suitable electrode spacing in the art and one having ordinary skill in the art would have a reasonable expectation of success when doing so.
Hezel discloses a range of 50µm to 3mm for the electrode pitch, but does not disclose the specifically claimed pitch of 1.6 mm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 

Applicant argues that the first conductive area 32 of Chang is formed of metal compounds, as disclosed at paragraphs [0031] and [0041] of Chang thus does not have n-type or p-type dopants. As opposed to Chang, an n electrode 106 is formed to come into contact with an n-type impurities-doped region 104, and a p electrode 107 is formed to come into contact with a p- type impurities-doped region 105 in Abiko.

Examiner respectfully disagrees. Chang discloses in [33], “when the base area 10 is of an n-type, a p-type first conductive area 32, which forms a junction with the base area 110 for forming carriers via photoelectric conversion (e.g. pnjunction with the base area 110 with the tunneling layer 20 interposed therebetween), may be widely formed in order to increase a photoelectric conversion area. In addition, in this instance, the first conductive area 32 having a wide area may effectively collect holes” and specifically discloses in [37] that there is dopant in the conductive areas 32. 

Chang discloses a bifacial back contact solar cell in Figure 1 that absorbs light from both a front and back surface of a semiconductor substrate (110) ([118]) and teaches that because the second electrode layer 422 on the rear surface is opaque or has low transparency, and may prevent the entry of light, the second electrode layer 422 may have a given pattern so as to minimize shading loss. Thereby, light may be introduced into the semiconductor substrate at a portion at which the second electrode layer 422 is not formed ([63]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of modified Abiko such that an area of the light-receiving region in the plan view of the first surface of the semiconductor substrate is larger than or equal to 50% of a total area of the first surface of the semiconductor substrate in the plan view of the first surface of the semiconductor substrate, as taught by Chang, in order to minimize shading loss of incident light from the opaque electrodes and wires, which increases the quantity of light incident on the semiconductor substrate  and increases the conversion efficiency of the device (Chang, [63], [118] and [130]).


Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chang does not need to disclose that the light-receiving region is a region in which, in a plan view of the first surface of the semiconductor substrate, none of the first electrode, the second electrode, and the plurality of wires is disposed since this feature is already in Abiko. Chang has not been used to teach this limitation. Chang has been used to teach minimizing the area of the light blocking layers in order to increases the quantity of light incident on the semiconductor substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726